--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into by
and between GulfSlope Energy, Inc., a Delaware corporation (the “Company”) and
________________, an individual (“Grantee”) on the _______ day of ____________,
20___, (the “Grant Date”).




WHEREAS, Grantee serves as _________________________ of the Company, and in
connection therewith, the Company desires to grant to Grantee ____________
shares of the Company’s common stock (the “Common Stock”), subject to the terms
and conditions of this Agreement, as compensation for services, and


WHEREAS, Grantee desires to have the opportunity to be a holder of shares of the
Company’s Common Stock subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1. Grant of Common Stock. Subject to the restrictions, forfeiture provisions and
other terms and conditions set forth herein (i) the Company grants to Grantee
____________ shares of Common Stock (“Grant Shares”), subject to the terms of
this Agreement. The Company may require Grantee to reimburse the Company for, or
the Company may withhold from any amounts which it may owe Grantee, all amounts
required by applicable federal, state and local law in respect of the issuance
or vesting of the Grant Shares.


2. Transfer and Vesting Restrictions.


(a) Generally. Grantee shall not sell, assign, transfer, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise dispose of (collectively,
“Transfer”) any Grant Shares.  Subject to a Section 2(c) herein, the Grant
Shares will vest ½ on _________________(the one year anniversary of date of
grant) and ½ on  _________________ (the two year anniversary of date of grant)
(“Vesting Restrictions”).  The transfer restrictions imposed by this Section 2
shall lapse upon vesting.  The Grant Shares as to which such vesting
restrictions so lapse are referred to as “Vested Shares.”


(b) Dividends, etc. If the Company (i) declares a dividend or makes a
distribution on Common Stock in shares of Common Stock, (ii) subdivides or
reclassifies outstanding shares of Common Stock into a greater number of shares
of Common Stock or (iii) combines or reclassifies outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then Grant Shares shall
be proportionately increased or reduced so as to prevent the enlargement or
dilution of Grantee’s rights and duties hereunder. The determination of the
Company’s Board of Directors regarding such adjustments shall be final and
binding.


(c) Corporate Changes. If there is a Corporate Change (as defined below) and the
Grantee’s service as a member of the Board is terminated prior to the expiration
of Grantee’s current term (other than for cause) within thirty (30) days
following the Corporate Change, then the transfer restrictions of this Section 2
shall automatically cease as of the effective date of such Corporate Action, and
all the Grant Shares shall thereafter be 100 percent (100%) vested.  For
purposes of this Agreement, a “Corporate Change” shall mean:


 
 

--------------------------------------------------------------------------------

 
(i) any transaction or series of related transactions resulting in the sale or
issuance of securities by the Company, or any rights to securities of the
Company, representing in the aggregate more than 50% of its issued and
outstanding voting securities (or more than 50% of the voting power), on a fully
diluted basis; or any transaction or series of related transactions resulting in
the sale, transfer, assignment or other conveyance or disposition of any
securities, or any rights to securities of the Company, by any holder or holders
thereof representing in the aggregate more than 50% of the issued and
outstanding voting securities of the Company (or more than 50% of the voting
power), on a fully diluted basis and the receipt of any consideration in
connection therewith,


(ii) a merger, consolidation, reorganization, recapitalization or share exchange
in which the stockholders of the Company, immediately prior to such transaction,
receive in exchange for securities of the Company owned by them, cash, property
or securities of the resulting or surviving entity and, as a result thereof,
Persons who were holders of voting securities of the Company hold less than 50%
of the capital stock, calculated on a fully diluted basis, of the resulting
corporation entitled to vote in the election of directors, or


(iii) the Company sells all or substantially all of the assets of the Company to
any other person or entity (other than a wholly-owned subsidiary of the Company)
in a transaction that requires shareholder approval pursuant to applicable
corporate law.


3. Forfeiture.


(a) Termination. Except as otherwise provided for herein, if Grantee ceases to
serve as a _________________________ for any reason, then Grantee shall
immediately forfeit all Grant Shares which are not Vested Shares unless the
Board of Directors, in its discretion, determines that any or all of such Grant
Shares shall not be so forfeited.


(b) Forfeited Shares. All shares of Common Stock forfeited hereunder
automatically shall revert to the Company and become canceled.


4. Issuance of Certificate.


(a) The Grant Shares may not be transferred until they become Vested Shares.
Further, the Vested Shares may not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws in the opinion of counsel satisfactory to the Company.


(b) The shares issued pursuant to this Section 4, shall be held by the Company
and issued to Grantee upon applicable vesting.


5. Miscellaneous.


(a) Certain Transfers Void. Any purported Transfer of shares of Common Stock in
breach of any provision of this Agreement shall be void and ineffectual, and
shall not operate to Transfer any interest or title in the purported transferee.


(b) Dispute Resolution.


(i)           Mediation.  All disputes arising out of this Agreement shall first
be submitted to non-binding mediation.  Any party desiring mediation may begin
the process by giving the other party a written Request to Mediate, describing
the issues involved and inviting the other party to join with the requesting
party to name a mutually agreeable mediator and a time frame for the mediation
meeting.  The party and the mediator may adopt any procedural format that seems
appropriate for the particular dispute.  The contents of all discussions during
the mediation shall be confidential and non-discoverable in subsequent
arbitration or litigation, if any.  In any such mediation, the parties agree to
employ a mediator from the American Arbitration Association (the “AAA”) to
assist them in reaching resolution of such dispute according to the Commercial
Mediation Rules of the AAA. The fees and expenses of the mediator shall be
shared equally by the parties. If, after mediation efforts, the parties should
agree as to all or a portion of a claim, a memorandum setting forth such
agreement shall be prepared and signed by both parties.  If the result of the
mediation is a recognition that the dispute cannot be successfully mediated, or
if a party refuses to mediate or to name a mutually acceptable mediator within a
period of time that is reasonable considering the urgency of the disputed
matter, or if for any reason mediation is not concluded by settlement of the
dispute within thirty (30) days after the giving of the Request to Mediate, then
any party who desires dispute resolution may seek arbitration pursuant to
subsection 5(c)(ii).  Mediation proceedings shall be held in Harris County,
Houston, Texas unless the parties mutually agree to a different location.


 
 

--------------------------------------------------------------------------------

 
(ii)           Arbitration.  Any dispute, controversy or claim among the parties
arising out of or relating to this Agreement, which has not been settled by
mediation will be settled by arbitration in accordance with the commercial
rules of the AAA as then in effect.  The parties may agree to use a single
arbitrator. If the parties cannot agree on the selection of a single arbitrator
within thirty (30) days of commencement of formal arbitration proceedings, then
each party shall then have an additional thirty (30) days to appoint one
arbitrator of their own choosing. Failure to notify the other party of the
appointed arbitrator within the thirty (30) days allotted shall be deemed a
waiver of this right, and the compliant party’s appointed arbitrator shall serve
as the single arbitrator as if agreed to by both parties. However, where both
parties give timely notice of their appointed arbitrators, then the two
appointed arbitrators shall in turn jointly select a third neutral arbitrator.
If the two arbitrators chosen by the parties cannot agree on the choice of the
third arbitrator within a period of thirty (30) days after their nominations,
then the third arbitrator shall be appointed by the AAA.  Judgment upon the
award rendered by the arbitrators may be entered in any court for a judicial
acceptance of the award and an order of enforcement.  Each party will bear its
own expenses of the arbitration, but the arbitrators’ fees and costs will be
borne equally between the parties participating in the arbitration.  Arbitration
proceedings shall be held in Harris County, Houston, Texas unless the parties
mutually agree to a different location.


(c) Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, email, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated beneath its signature on the execution page of this Agreement,
and to Grantee at his address indicated on the Company’s stock records, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set
forth.  Notices shall be deemed given when received, if sent by facsimile or
email means (confirmation of such receipt by confirmed facsimile or email
transmission being deemed receipt of such communications); and when delivered
and receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.


(d) Amendment and Waiver. This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and Grantee. Any waiver of
the terms or conditions hereof shall be made only by a written instrument
executed and delivered by the party waiving compliance. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than Grantee. The failure of
any party at any time or times to require performance of any provisions hereof,
shall in no manner effect the right to enforce the same. No waiver by any party
of any term or condition, or the breach of any term or condition contained in
this Agreement in one or more instances shall be deemed to be, or construed as,
a further or continuing waiver of any such condition or breach or a waiver of
any other condition or the breach of any other term or condition.


 
 

--------------------------------------------------------------------------------

 
(e) Governing Law and Severability. This Agreement shall be governed by the
internal laws, and not the laws of conflict, of the State of Texas. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.


(f) Successors and Assigns. Subject to the limitations which this Agreement
imposes upon transferability of shares of Common Stock, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and Grantee’s permitted assigns and upon
death, estate and beneficiaries thereof (whether by will or the laws of descent
and distribution), executors, administrators, agents, legal and personal
representatives.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.


COMPANY:
GRANTEE:
       
By: ___________________________
_________________________________
John N. Seitz, Chief Executive Officer
     
Address for Notice:
Address for Notice:
   
GulfSlope Energy, Inc.
_________________________________
2500 CityWest Blvd., Suite 800
_________________________________
Houston, Texas 77042
_________________________________


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 